Title: From James Madison to William Jones, 9 October 1813
From: Madison, James
To: Jones, William


Dear SirSaturday Ocr. 9. 1813
I send herewith a few Commissions signed, which Mr. Selden will fill up with the names inclosed, unless doubts should occur to you with respect to any of them. If Mr. Cutts shd. be in Washington, it may be well to let him & Mr. Homans have an opportunity of offering suggestions as to the names selected for Massts. particularly as to the question between John Appleton and the Candidate from the Distr. in which he resides.
Our last information left Chauncy & his Antagonist in a situation awakening all our anxieties. How has it happened that Perry’s victory on the 10th. shd. not have been officially known at Niagara on the 25th. of Sepr. as appears to have been the case by Chauncy’s letter of the latter date? Mr. Monroe left me yesterday morning, for Washington. Accept my best respects & regards
James Madison
P.S. Be so good as to suspend the appt. of Collector for the district in which Boston lies.
